DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is suggested that the phrase “blower determined” be changed to -- blower, and determined -- for clarity due to a missing term in the phrase of the claim.
	In claim 7, the phrase, “the blowers” lack antecedent basis.
	The rest of the claims are rejected for depending on a rejected base claim.

Double Patenting
Claims 1-18 of this application are patentably indistinct from claims 1- 7, 9-14, 16-20 of Application No. US 15378754 Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-18 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1- 7, 9-14, 16-20  of prior U.S. application US 15378754, also known as Petrak et al (US Patent No. 10556485). This is a statutory double patenting rejection.
Regarding claim 1, Petrak discloses a system comprising:
at least one processor operably coupled to a blower and a blower sensor, (Petrak claim 1, lines 10-12) the at least one processor configured to:
determine an operational-based power using blower operational information (Petrak, claim 1, lines 13, 14) lines obtained by the blower sensor, the blower operational information representing functioning of the blower and including one or more of voltage, current, shaft torque, or shaft rotational speed (Petrak, claim 1 lines 4-8); 
determine an operational-based air density using the operational-based power, wherein the operational-based air density is an estimate of density of air used by the blower determined using the operational-based power (Petrak, claim 1; lines 15-19); and 
control the blower using the operational-based air density (Petrak, claim 1, line 24). 
Regarding claim 2, Petrak discloses the system of Claim 1, wherein the at least one processor is operably coupled to a pressure sensor and a temperature sensor, the at least one processor is configured to determine a sensor-based air density based on ambient pressure information obtained by the pressure sensor and ambient temperature information obtained by the temperature sensor, the at least one processor configured to compare the sensor-based air density with the operational-based air density (Petrak, claim 2).  
Regarding claim 3, Petrak discloses the system of Claim 2, wherein the at least one processor is configured to determine a fault responsive to the sensor-based air density and the operational-based air density differing by more than a threshold (Petrak, cliam 3).
Regarding claim 4, Petrak discloses the system of Claim 3, wherein, the at least one processor is configured to determine an estimated air pressure using the ambient temperature information and the operational information responsive to the pressure sensor determined to be at fault (Petrak, claim 4).  
Regarding claim 5, Petrak discloses the system of Claim 3, wherein, the at least one processor is configured to determine an estimated air temperature using the ambient pressure information and the operational information responsive to the temperature sensor determined to be at fault (Petrak, claim 5). 
Regarding claim 6, Petrak discloses the system of Claim 2, wherein, the at least one processor is configured to use the sensor-based air density to control the blower responsive to the sensor-based air density and the operational-based air density not differing by more than a threshold (Petrak, claim 6).  
Regarding claim 7, Petrak discloses the system of Claim 1, further comprising a plurality of the blowers having corresponding ones of the blower sensor (Petrak, claim 1, lines 25, 26). 
Regarding claim 8, Petrak discloses a method comprising:
obtaining blower operational information with a blower sensor operably coupled to a blower (Petrak, claim 7, lines 65-67) configured to provide cooling air to at least one portion of a vehicle (Petrak, claim 1, lines 63-65), the blower operational information representing functioning of the blower and including one or more of voltage, current, shaft torque, or shaft rotational speed (Petrak, claim 7, lines 67 to col. 18, lines 3); 
determining an operational-based power using the blower operational information (Petrak, claim 7, lines 4, 5);
determining an operational-based air density using the operational-based power, wherein the operational-based air density is an estimate of density of air used by the blower determined using the operational-based power (Petrak, claim 7, lines 6-10); and 
controlling the blower using the operational-based air density (Petrak, claim 7, lines 11, 12).  
Regarding claim 9, Petrak discloses the method of Claim 8, further comprising: 
obtaining ambient pressure information of a volume of air proximate the blower with a pressure sensor (Petrak, claim 8); 
obtaining ambient temperature information of the volume of air with a temperature sensor(Petrak, claim 8); 
determining a sensor-based air density based on the ambient pressure information and the ambient temperature information (Petrak, claim 8); and 
comparing the sensor-based air density with the operational-based air density (Petrak, claim 8).  
Regarding claim 10, Petrak discloses the method of Claim 9 further comprising determining a fault when the sensor-based air density and the operational-based air density differ by more than a threshold (Petrak, claim 9).  
Regarding claim 11, Petrak discloses the method of Claim 10, further comprising determining an estimated air pressure using the ambient temperature information and the operational information when the pressure sensor is determined to be at fault (Petrak, claim 10).
Regarding claim 12, Petrak discloses the method of Claim 11, further comprising determining an estimated air temperature using the ambient pressure information and the operational information when the temperature sensor is determined to be at fault (Petrak, claim 11).  
Regarding claim 13, Petrak discloses the method of Claim 9, comprising using the sensor-based air density to control the blower when the sensor-based air density and operational-based air density do not differ by more than a threshold (Petrak, claim 12).  
Regarding claim 14, Petrak discloses a method comprising: 
obtaining blower operational information with a blower sensor operably coupled to a blower, the blower operational information representing functioning of the blower and including one or more of voltage, current, shaft torque, or shaft rotational speed (Petrak, claim 13, lines 48-52); 
measuring at least one ambient condition to obtain sensed ambient information (Petrak, claim 13, lines 53-54); 
determining an operational-based air density using the operational information, wherein the operational-based air density is an estimate of density of air used by the blower determined using the operational information (Petrak, claim 13, lines 55-58); 
determining a sensor-based air density using the sensed ambient information (Petrak, claim 13, lines 59-60);  
comparing the operational-based air density with the sensor-based density (Petrak, claim 13, lines 61-62); and 
determining that a fault exists when a difference between the operational-based air density and the sensor-based density exceeds a threshold (Petrak, claim 13, lines 63-65).
Regarding claim 15, Petrak discloses the method of Claim 14, further comprising:
obtaining supplemental blower operational information with a supplemental blower sensor operably coupled to a supplemental blower (Petrak, claim 14, lines 1-3); 
determining a supplemental operational-based air density using the supplemental blower operational information (Petrak, claim 14, lines 4-5);  
comparing the supplemental operational-based air density to the operational-based air density (Petrak, claim 14, lines 6-7); and 
determining a blower fault exists when a difference between the operational-based air density and the supplemental operational-based air density exceeds a threshold (Petrak, claim 14, lines 7-10); 
Regarding claim 16, Petrak discloses the method of Claim 14, wherein measuring at least one ambient condition comprises obtaining a first sensor-based temperature with a first temperature sensor and a second sensor-based temperature with a second temperature sensor, the method further comprising determining a temperature fault when a difference between the first sensor-based temperature and the second sensor-based temperature exceeds a threshold (Petrak, claim 15).
Regarding claim 17, Petrak discloses the method of Claim 14, wherein measuring at least one ambient condition comprises obtaining a sensor-based pressure with a pressure sensor, the method further comprising determining a pressure fault when a difference between the sensor-based pressure and an expected pressure exceeds a threshold (Petrak, claim 16).
Regarding claim 18, Petrak discloses the method of Claim 14, wherein measuring at least one ambient condition comprises obtaining a sensor-based temperature with a temperature sensor and a sensor-based pressure with a pressure sensor, the method further comprising determining an estimated pressure using the blower operational information and the sensor-based temperature (Petrak, claim 17).
Regarding claim 19, Petrak discloses the method of Claim 14, wherein measuring at least one ambient condition comprises obtaining a sensor-based temperature with a temperature sensor and a sensor-based pressure with a pressure sensor, the method further comprising determining an estimated temperature using the blower operational information and the sensor-based pressure (Petrak, claim 17). 
Regarding claim 20, Petrak discloses the method of Claim 14, further comprising operating the blower (Petrak, claim 13, line 47).

Response to Arguments
Applicant's arguments filed 6/21/2022 have been fully considered but they are not persuasive.
Applicant contends that the double patenting is improper because as stated by applicant, “……, prior to the amendments of the claims set forth above, a system having a single blower, a single blower sensor, and at least one processor as recited in claim 1 of the present application would infringe claim 1 of the present application, but would not infringe claim 1 of U.S. Patent No. 10,556,485.”  The examiner respectfully disagrees.  We are considering the claims at hand and NOT claims prior to the amendment.  In addition the claims call for comprising NOT consisting.  As such the claims are not limited to only a single blower.  In addition applicant is in error because the rejection is not about “a system having a single blower, a single blower sensor, and at least one processor as recited in claim 1 of the present application” that  would “infringe claim 1 of the present application, but would not infringe claim 1 of U.S. Patent No. 10,556,485.”  In stead the rejection is about  37 CFR 1.78(f), wherein when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
Applicant further contends that  “Claim 1 of U.S. Patent No. 10,556,485 additionally requires a plurality of blowers and blower sensors, which would prevent infringement by the embodiment that would infringe claim”.  The examiner disagrees, contrary to applicant’s argument Petrak et al (US Patent No. 10556485) reads on all limitations in the claims, verbatim.  As such the double patent rejection is proper.
Applicant’s further contention that , “That is, the single-blower embodiment that would infringe pending claim 1 would not infringe patented claim 1 as patented claim 1 requires multiple blowers, blower sensors, etc.”  The examiner respectfully disagrees.  Where is the single-blower embodiment coming from?  The rejection does not call for any single blower embodiment.  In addition, where are the numerous other embodiments applicant is insisting on in reference to the rejection?  The examiner traverses applicant’s argument because applicant’s arguments have no basis since applicant has not cited or presented any embodiments so far in the arguments to show alleged infringement test.  Instead the embodiments mentioned by applicant are merely hypothetical and do not exist.  
The rejections are believed to be proper, they shall stand.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571 270 5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONNIE M MANCHO/Primary Examiner, Art Unit 3664